         Case 1:19-cr-00318-JMF Document 126 Filed 08/12/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   x
                                                       :
UNITED STATES OF AMERICA                               :
                                                       :    CONSENT ORDER OF
               - v. -                                  :    RESTITUTION
                                                       :
JOSHUA IKEJIMBA,                                       :    19 Cr. 318 (JMF)
     a/k/a “Johnson Ifeanyi Gbono”                     :
     a/k/a “Alfred Henshaw”                            :
     a/k/a “Peterson Kamara Lawson”                    :
     a/k/a “Ganiru Paul Thompson”                      :
                                                       :
               Defendant.                              :
------------------------------------                   x
       Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Jarrod L. Schaeffer and Olga

I. Zverovich, Assistant United States Attorneys, of counsel; the presentence report; the

Defendant’s conviction on Count One of the above Indictment; and all other proceedings in this

case, it is hereby ORDERED that:


       1.      Amount of Restitution

       JOSHUA IKEJIMBA, the Defendant, shall pay restitution in the total amount of

$1,238,748.93, pursuant to 18 U.S.C. §§ 3663, 3663A, to the victims of the offense charged in

Count One. The names, addresses, and specific amounts owed to each victim are set forth in the

attached Schedule of Victims. Upon advice by the United States Attorney’s Office of a change of

address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.

               A.       Joint and Several Liability

       The Defendant is the first among multiple defendants to be sentenced in this case. As other

defendants are ordered to pay restitution to the same victims, the restitution is joint and several
         Case 1:19-cr-00318-JMF Document 126 Filed 08/12/20 Page 2 of 6




with the following defendant(s) in this case: Ifeanyi Eke, Cyril Ashu, and Chinedu Ironuah.

Pursuant to 18 U.S.C. § 3664(h), the Court may apportion liability among the defendants to reflect

each defendant’s culpability for the victim’s loss. Each defendant shall be required to pay up to

the full amount imposed against that defendant unless or until all victim(s) of that defendant have

received payment of the full amount of restitution awarded to each victim.

                 B.    Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall, in the interest of justice, pay restitution

in installments pursuant to 18 U.S.C. § 3572(d)(1) and (2) as follows:

       (1) The Defendant shall commence monthly installment payments in an amount of at least

10 percent of the Defendant’s gross income, payable on the first day of each month, starting upon

the Defendant’s release from prison; and

       (2) While serving the term of imprisonment, the Defendant shall make installment

payments toward his restitution obligation, and may do so through the Bureau of Prisons’ (“BOP”)

Inmate Financial Responsibility Plan (“IFRP”). Pursuant to BOP policy, the BOP may establish



                                                 2
         Case 1:19-cr-00318-JMF Document 126 Filed 08/12/20 Page 3 of 6




a payment plan by evaluating the Defendant’s six-month deposit history and subtracting an amount

determined by the BOP to be used to maintain contact with family and friends. The remaining

balance may be used to determine a repayment schedule. BOP staff shall help the Defendant

develop a financial plan and shall monitor the inmate’s progress in meeting his restitution

obligation. Any unpaid amount remaining upon release from prison will be paid in installments

of at least 10 percent of the Defendant’s gross income on the first day of each month.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court,” and be mailed or hand-delivered to: United States Courthouse, 500

Pearl Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611.

The Defendant shall write his name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007, Attn: Financial Litigation

Unit, of (1) any change of the Defendant’s name, residence, or mailing address, or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,



                                                 3
          Case 1:19-cr-00318-JMF Document 126 Filed 08/12/20 Page 4 of 6




the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

         The Defendant shall pay interest on any restitution amount of more than $2,500.00, unless

restitution is paid in full before the fifteenth day after the date of the judgment, in accordance with

18 U.S.C. § 3612(f)(1).

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        6.      Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed




                                                    4
         Case 1:19-cr-00318-JMF Document 126 Filed 08/12/20 Page 5 of 6




by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       Acting United States Attorney for the
       Southern District of New York



       By:                                                          08/05/2020
               ___________________________                          _____________
               Jarrod Schaeffer / Olga I. Zverovich                 DATE
               Assistant United States Attorneys
               One St. Andrew’s Plaza
               New York, NY 10007
               212-637-2270 / 2514

       JOSHUA IKEJIMBA

       By:
                /s/ Joshua Ikejimba, by Jesse M. Furman, U.S.D.J.
               ___________________________                            8/12/2020
                                                                    _____________
               JOSHUA IKEJIMBA                                      DATE


       By:
               /s/ Todd A. Spodek, by Jesse M. Furman, U.S.D.J.       8/12/2020
               ___________________________                          _____________
               Todd A. Spodek, Esq.                                 DATE
               Spodek Law Group, P.C.
               85 Broad Street, 30th Floor
               New York, NY 10004
               888-676-0283



       SO ORDERED:
                                                                      8/12/2020
       ___________________________________                          _____________
       HONORABLE JESSE M. FURMAN                                    DATE
       UNITED STATES DISTRICT JUDGE
       SOUTHERN DISTRICT OF NEW YORK



                                                     5
Case 1:19-cr-00318-JMF Document 126 Filed 08/12/20 Page 6 of 6




                    SEALED


       Schedule of Victims
